Citation Nr: 1822668	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent prior to April 14, 2015, and in excess of 50 percent thereafter for bilateral pes planus.

5.  Entitlement to a compensable rating prior to April 10, 2015, for left ear hearing loss and in excess of 20 percent thereafter for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Robert E. Norton, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for lumbar spine and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by bilateral hearing loss.

2.  Resolving all doubt in the Veteran's favor, bilateral pes planus is manifested by extreme tenderness of the plantar surfaces of his feet throughout the appeal period stemming from his June 25, 2010, claim for an increased rating.  

3.  Prior to April 10, 2015, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he had no worse than Level V hearing in the left ear.

4.  As of April 10, 2015, the Veteran had no worse than Level IV hearing in the left ear and Level VI hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  For the entire appeal period stemming from the Veteran's June 25, 2010, claim for an increased rating, the criteria for a 50 percent rating for bilateral pes planus are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1., 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  The criteria for a compensable rating prior to April 10, 2015, for left ear hearing loss and in excess of 20 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1., 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran has alleged that a September 2010 VA examination addressing his bilateral pes planus is inadequate for adjudications purposes, which will be discussed herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

A.  Service Connection Claim

The Veteran seeks service connection for tinnitus.  He contends that he has had the condition for many years, although he is unable to say when the condition began.  He stated at his Board hearing that he thought it may have begun during service, but could not be sure.  He has alternately characterized the condition as a high pitch whine and a ringing in his ears.  He maintains that his tinnitus is due to the same in-service noise exposure that caused his service-connected bilateral hearing loss.  Further, the Veteran has alleged, in the alternative, that his tinnitus is caused or aggravated by his bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic disabilities (including organic diseases of the nervous system) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

While the Veteran was presumably exposed to hazardous levels of noise exposure during service, service treatment records do not contain any complaints, diagnosis or treatment for tinnitus during service and there is no evidence of an onset within a year of separation. 

A September 2010 VA examination  report shows that the Veteran denied experiencing tinnitus at that time.  He has since stated that he made no such assertion at the September 2010 examination.  Although the Veteran states that his tinnitus has existed for many years, no complaints, diagnosis, or treatment for tinnitus are documented prior to 2010.  Indeed, the Veteran's file also shows that he denied having any tinnitus at a September 1997 VA examination when he initially claimed service connection for hearing loss. 

Two separate VA examiners in May 2011 and April 2015 found that, as the Veteran could not report a time frame for the onset of tinnitus and did not relate the onset to military noise exposure, that his tinnitus was not related to service or to his service-connected hearing loss.  The examiners also noted the Veteran denied tinnitus at previous VA examinations.  

The Board finds that the criteria for service connection have not been met.  The record does not contain evidence of an in-service manifestation or an onset for several decades thereafter.  Thus, presumptive service connection for tinnitus as a chronic disease is not warranted.  Furthermore, the VA examiners have both opined that the condition is not related to service or his service-connected bilateral hearing loss as it did not occur contemporaneously to in-service noise exposure and there is no indication of exactly when it began.  Thus, direct or secondary service connection is likewise not warranted.

While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the relationship between tinnitus and acoustic trauma or bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Therefore, while the Veteran associates his tinnitus to service or his bilateral hearing loss, he is not considered medically qualified to address such a question.  

The Board notes that the Veteran has submitted articles indicating that tinnitus can be caused by acoustic trauma or by long-term noise exposure; however, such only provides general information as to such relationship and are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's tinnitus and his in-service noise exposure with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).

Therefore, the most probative evidence of record indicates the Veteran's tinnitus is not related to his military service or bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating Claims

The Veteran is service-connected for bilateral hearing loss and bilateral pes planus and contends that higher disability ratings are warranted. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

1.  Pes Planus

The Veteran is currently service-connected for bilateral pes planus, rated at 10 percent disabling prior to April 14, 2015, and 50 percent disabling thereafter.  He contends that a higher rating is warranted based on his symptomatology.  Specifically, the Veteran has stated he has pain across his feet when standing or walking, which has limited his activities and necessitated orthopedic shoes and/or inserts, and experiences occasional cramping in his feet.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the U.S Court of Appeals for Veterans Claims held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's pes planus is rated under Diagnostic Code 5276 as acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran underwent a VA examination in September 2010 where he reported constant bilateral foot pain, aggravated by standing and walking, and calf pain when lying down.  The Veteran also reported using a cane 60 percent of the time, but being capable of walking up to a half mile and of standing 15-30 minutes.  He also reported stiffness, fatigability, weakness, and lack of endurance when standing or walking. On examination, there was no evidence of abnormal weight bearing or painful motion.  The Veteran's Achilles alignment was normal, although he was noted to have forefoot and midfoot malalignment not correctable by manipulation, which was noted to be painful.  No evidence of pronation or swelling was found, although the Veteran's weight bearing line was noted to be over the medial to great toe.  Functional impairments were noted to be pain, problems with lifting and carrying, lack of stamina, weakness and fatigue, and decreased strength in the lower extremity.

Private treatment records show the Veteran was treated for bilateral plantar fasciitis from 2011 to March 2012.  He was observed to have pain to palpation of the plantar-medial heel extending distally along plantar aspect of foot bilateral, but no pain along the posterior tibial tendon bilateral.  Gait and station examination revealed pronation bilaterally.  Muscle strength and tone were normal.  March 2012 records show that the Veteran's condition had improved, his pain had lessened and no pronation was noted. 

The Veteran underwent another VA examination in April 2015 where he again reported foot pain from heels to toes with minimal relief from arch supports.  The pain was noted to increase after 15 minutes of standing or ambulation.  No flare-ups were reported, but pain was noted to be accentuated on use and present on manipulation, including extreme tenderness to palpation, reportedly not improved by orthopedic shoes.  No pronation, swelling, or characteristic callouses were detected and the Veteran's weight bearing line was not found to fall over or medial to the great toe.  No inward bowing of the Achilles tendon or marked inward displacement or severe spasm of the Achilles tendon was found in either foot.  Functionally, the Veteran was noted to have pain on weight bearing, interference with standing, and lack of endurance.  The Veteran was no longer using a cane and the examiner opined that the condition would have no impact on his ability to perform any type of occupational task.

The Veteran has taken issue with the September 2010 VA examination, although his only apparent concerns were that it was not "thorough" and that he did have callouses on his left foot.  However, the Board finds that the requisite information was obtained from the examination and, with regard to whether the Veteran has callouses characteristic of pes planus, such were not identified by either VA examiner and have not been otherwise documented in the record.  

At no point during the appeal period has the Veteran's pes planus manifested inward bowing of the atendo achillis, indication of swelling on use, characteristic callosities, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  While the Veteran's private foot doctor noted pronation in late 2011 and early 2012, it appears to have resolved and was no longer noted as of March 2012.  Furthermore, neither VA examiner noted pronation at either examination.  

While pain on manipulation has been noted throughout the appeal period, prior to the April 2015 VA examination, the evidence does not show extreme tenderness of the plantar surfaces of the feet.  The Veteran has testified to pain in his feet that he reports "feels like he is walking on rocks" and that his level of pain has not significantly worsened during the appeal period.  The Veteran made an almost identical statement in a VA examination in August 1997, when he was first service-connected for pes planus and VA treatment records from February 2009 show the Veteran to be "very tender" on the plantar surfaces.  While this does not necessarily equate to "extreme" tenderness to palpitation along the plantar surfaces, given the subjective nature of the criteria and the ambiguous wording in the regulation, the Board finds, by resolving all doubt in the Veteran's favor, that the criteria for a 50 percent rating is warranted, effective June 25, 2010, the date of the Veteran's claim for an increased rating.  

2.  Hearing Loss

Prior to April 10, 2015, the Veteran was only service-connected for left ear hearing loss, which had been rated as noncompensably disabling.  Effective April 10, 2015, the Veteran was granted service connection for right ear hearing loss and was assigned a rating of 20 percent for bilateral hearing loss.  He contends that higher ratings are warranted throughout the appeal period based on his difficulty hearing conversation and other sounds.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry test results from VA examinations in September 2010 and again in May 2011 do not demonstrate more profound hearing loss than Level V in the Veteran's left ear.  As his right ear was not service-connected at this time, a Level of I is assigned, warranting a noncompensable disability level overall.  See 38 C.F.R. 
§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  A pattern of exceptional hearing loss is also not demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during either examination.  38 C.F.R. § 4.86.

The Veteran submitted private audiometric readings from August 2011 and February 2014; however, these tests did not contain Maryland CNC speech discrimination testing and are therefore not adequate for evaluation of hearing impairment.  See 38 C.F.R. § 4.85.

The Veteran was granted service connection for right ear hearing loss based on the medical opinion contained in an April 2015 VA examination report.  At the examination, the Veteran's hearing impairment was measured to be Level IV in his left ear and Level VI in his right ear (based on application of 38 C.F.R. § 4.86(b) due to the presence of an exceptional pattern of hearing loss in the right ear).  The combined evaluation of the Veteran's bilateral hearing loss thus warrants a 20 percent rating as of the April 2015 VA examination.  See 38 C.F.R. §§ 4.85, 4.86.

The VA examiners have noted the Veteran's difficulty understanding conversations.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, as noted above, difficulty or inability to hear or understand speech or to hear various other sounds in various contexts is contemplated in the schedular rating criteria.  See Doucette, 28 Vet. App. 366 (2017).  As such, a compensable rating for left ear hearing loss is not warranted prior to April 10, 2015, and a rating in excess of 20 percent is not warranted thereafter for bilateral hearing loss.   


ORDER

Service connection for tinnitus is denied. 

For the entire appeal period stemming from the Veteran's June 25, 2010, claim for an increased rating, a 50 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing award of monetary benefits.

A compensable rating prior to April 10, 2015, for left ear hearing loss and in excess of 20 percent thereafter for bilateral hearing loss is denied.


REMAND

The Veteran has been diagnosed with minimal degenerative arthritis of the lumbar spine and seeks service connection.  He contends that he first reported back pain during service and has experienced it since such time.  He states he was not diagnosed with any back condition during service, but he was told his pain was due to his pes planus.  The Veteran underwent a VA examination in May 2011 wherein the examiner noted that lumbar condition was not a result of the Veteran's military service or pes planus.  The examiner explained that there is no data to support a history of a back disorder while in service and the Veteran's current arthrosis is minimal and is most likely the product of the usual aging process.  However, while the examiner concluded that the Veteran's back condition was not caused by his pes planus, he did not address whether the Veteran's back condition has been aggravated by the pes planus.  Thus, an addendum opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Veteran has also stated that he suffers from left knee pain, which he likewise contends began during service and is related to his pes planus.  At a May 2011 VA examination, the examiner was unable to find any significant knee disorder and noted that the Veteran had no previous trauma or hospitalization for any knee condition.  The examiner concluded that, as no significant knee disorder was found, there was no relationship between his pes planus and any possible knee condition.  

While this is a reasonable conclusion, the U.S. Court of Appeals for the Federal Circuit recently found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability." Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  The May 2011 VA examination found pain, tenderness, and guarding in relation to the Veteran's knee.  The examiner also noted significant functional effects, although he was unable to differentiate the effects due to the Veteran's back and knee conditions.  While it may not be medically possible, the Board finds that, in light of Saunders, an addendum opinion is requested as to whether the Veteran's left knee pain presents a functional impairment of earning capacity, and if so, whether that impairment is related to service or his bilateral pes planus.


Accordingly, the case is REMANDED for the following action:

1.  Return the file, including a copy of this remand, to the May 2011 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed back and left knee disorder.  If the examiner who drafted the May 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.   

The examiner is requested to opine as to the following

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disorder is aggravated by his pes planus?  If so, please state the baseline level of severity of the lumbar condition, established by the earliest available medical evidence, and describe the extent to which the condition was worsened by the Veteran's pes planus.

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's reported left knee pain results in a functional impairment of earning capacity, i.e., a disability for VA purposes?

(i)  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability is related to the Veteran's military service?
   
(ii)  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability is caused or aggravated by the Veteran's bilateral pes planus?  For any aggravation found, please state the baseline level of severity of the disability, established by the earliest available medical evidence, and describe the extent to which it was worsened by the Veteran's pes planus.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


